NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 17 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CLARENCE DAVID SCHREANE,                        No.    19-15553

                Petitioner-Appellant,           D.C. No. 1:17-cv-01217-AWI-EPG

 v.
                                                MEMORANDUM*
STEVEN LAKE,

                Respondent-Appellee.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   Anthony W. Ishii, District Judge, Presiding

                          Submitted December 11, 2019**

Before:      WALLACE, CANBY, and TASHIMA, Circuit Judges.

      Federal prisoner Clarence David Schreane appeals pro se from the district

court’s denial of his 28 U.S.C. § 2241 habeas corpus petition. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Schreane challenges a prison disciplinary proceeding in which he was



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
sanctioned with the disallowance of good conduct time after he was found to have

committed the prohibited act of disruptive conduct most like making sexual

proposals or threats to another. He contends that he did not receive procedural due

process, that there was insufficient evidence to support the disciplinary hearing

officer’s finding, and that the sanction violates his rights under the First

Amendment. Reviewing de novo, see Lane v. Swain, 910 F.3d 1293, 1295 (9th

Cir. 2018), cert. denied, 140 S. Ct. 60 (2019), we conclude that these claims fail.

The record reflects that the disciplinary proceedings complied with the procedural

due process requirements delineated in Wolff v. McDonnell, 418 U.S. 539, 563-72

(1974), and that “some evidence” supported the hearing officer’s findings, see

Superintendent v. Hill, 472 U.S. 445, 455-56 (1985). We reject Schreane’s

argument that the sanction violates his rights under the First Amendment. See

Shaw v. Murphy, 532 U.S. 223, 229-30 (2001) (setting forth factors for reviewing

prisoners’ First Amendment claims); see also Mauro v. Arpaio, 188 F.3d 1054,

1059-60 (9th Cir. 1999) (reducing sexual harassment of prison employees is a

legitimate government interest).

      AFFIRMED.




                                           2                                   19-15553